Title: William Caruthers to Thomas Jefferson, 2 June 1817
From: Caruthers, William
To: Jefferson, Thomas


          
             Sir
            Lexington
2nd June 1817
          
          Patrick Henry a free Man of Coular requested me to Write You that he Will Rent What land is Cultivatable On the Bridge Tract—Which is perhaps about 10 Acres all of Which is to Clear off & Enclose
			 & for Which he is Willing to pay a fair Value—
          Patrick is a Man of Good Behavior and as the Neighbours are Destroying Your Timber Verry much it Might not be Amiss to Authorise him—to Take care of it in Order to Which it Might be Well to have the lines Run by the Surveyor of the County
          
            Accept My Best Respects
            Wm Caruthers
          
        